Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amir N. Penn on 7/17/22.

The application has been amended as follows:
1.	(Currently Amended) A mobile device case configured to removably connect to a mobile device, the mobile device case comprising:
a housing comprising a structure to cover at least a part of a front, a back, and a plurality of sides of the mobile device;
a control electronics circuit board includes a controller, at least one temperature sensor, a mobile device connector configured to charge the mobile device using a battery covered by the housing, a plurality of individually controllable temperature control devices positioned at least partly within the housing so that when attached to the mobile device are between the housing and an exterior of the mobile device, the plurality of individually controllable temperature control devices configured to conductively control temperature of different respective sections of the exterior of the mobile device, wherein the plurality of individually controllable temperature control devices comprise a plurality of temperature cooling devices comprises a solid-state heat pump and configured to conductively cool the exterior of the mobile device and a plurality of temperature heating devices configured to conductively heat the exterior of the mobile device; and [[a]] the controller configured to individually control the plurality of individually controllable temperature control devices; and when the mobile device case is connected to the mobile device, the plurality of temperature cooling device directly contacts, via at least one opening in the housing, the exterior of the mobile device such that there is no air gap between at least a part of at least one temperature cooling device and the exterior of the mobile device; and wherein, when the mobile device case is connected to the mobile device, the plurality of temperature heating device conductively contacts the exterior of the mobile device such that there is no air gap between at least a part of at least one temperature heating device and the exterior of the mobile device; and the plurality of temperature cooling devices and the plurality of temperature heating devices are configured to respectively conductively cool and conductively heat a same side of the mobile device; and 
[[a]]the controller is configured to each of the plurality of  cooling and heating devices separately based on an indication of temperature generated by the at least one temperature sensor.
2.-9.	(Canceled)
10.	(Previously Presented) The mobile device case of claim 1, wherein the at least one temperature heating device is positioned such that it is interspersed between at least two temperature cooling devices.
11.	(Original) The mobile device case of claim 1, wherein the plurality of individually controllable temperature control devices comprise a first heating device configured to conductively heat a first part of the exterior of the mobile device and a second heating device configured to conductively heat a second part of the exterior of the mobile device.
12.	(Original) The mobile device case of claim 11, wherein the plurality of individually controllable temperature control devices further comprise a cooling device configured to conductively cool a third part of the exterior of the mobile device.
13.-22.	(Canceled) 
23.	(Currently Amended) The mobile device case of claim [[22]]1, wherein the controller is configured to control the plurality of temperature cooling devices in unison.
24.	(Currently Amended) The mobile device case of claim [[22]]1, wherein the controller is configured to control the plurality of temperature cooling devices individually in which the controller is configured to control each of the plurality of temperature cooling devices separately.
25.	(Canceled) 
26.	(Currently Amended) The mobile device case of claim [[25]]1, wherein the plurality of temperature cooling devices comprise a first temperature cooling device and a second temperature cooling device; and
wherein the controller is configured, based on the indication of the temperature, to activate the first temperature cooling device but not activate the second temperature cooling device.
27.	(Currently Amended) The mobile device case of claim 26, wherein at a first predetermined temperature, the controller is configured to activate both the first cooling device and the second temperature cooling device; 
wherein at a second predetermined temperature, the controller is configured to activate the first cooling device but not activate the second cooling device; and
wherein the first predetermined temperature is greater than the second predetermined temperature.
28.	(Canceled) 
29.	(Currently Amended) The mobile device case of claim [[28]]1, wherein the controller is configured to control the plurality of temperature heating devices in unison.
30.	(Currently Amended) The mobile device case of claim [[28]]1, wherein the controller is configured to control the plurality of temperature heating devices individually in which the controller is configured to control each of the plurality of temperature heating devices separately.
31.-33.	(Canceled) 
34.	(Currently Amended) The mobile device of claim 1, 
wherein the controller is configured to:
receive, from the temperature sensor, the indication of the temperature;
responsive to determining that the indication of the temperature is greater than a predetermined high temperature, controlling the at least one temperature cooling device to conductively cool the exterior of the mobile device; and
responsive to determining that the indication of the temperature is less than a predetermined low temperature, controlling the at least one temperature heating device to conductively heat the exterior of the mobile device.
35.	(Canceled) 
36.	(Previously Presented) The mobile device case of claim 1, wherein the at least one temperature cooling device comprises a Peltier device; and
wherein the at least one temperature heating device comprises a resistive heater.
37.	(Previously Presented) The mobile device case of claim 1, wherein different sections of the exterior of the mobile device are conductively cooled by the at least one temperature cooling device and conductively heated by the at least one temperature heating device.
38.	(Currently Amended) The mobile device of claim 37, 
wherein, when the mobile device case is connected to the mobile device, the at least one temperature heating device directly contacts, via the at least one opening in the housing, the exterior of the mobile device


Allowable Subject Matter
Claims 1, 10-12, 23-24, 26, 27, 29, 30, 34, 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the controller configured to individually control the plurality of individually controllable temperature control devices; and when the mobile device case is connected to the mobile device, the plurality of temperature cooling device directly contacts, via at least one opening in the housing, the exterior of the mobile device such that there is no air gap between at least a part of at least one temperature cooling device and the exterior of the mobile device; and wherein, when the mobile device case is connected to the mobile device, the plurality of temperature heating device conductively contacts the exterior of the mobile device such that there is no air gap between at least a part of at least one temperature heating device and the exterior of the mobile device; and the plurality of temperature cooling devices and the plurality of temperature heating devices are configured to respectively conductively cool and conductively heat a same side of the mobile device; and the controller is configured to individually control each of the plurality of separately based on an indication of temperature generated by the at least one temperature sensor, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Saravis (20180307284 A1) in view of Gong (20150261268 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841